                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                         CR. NO. 21-20282

             vs.                         HONORABLE TERRENCE G. BERG

RONALD CHRISTIAN,


                    Defendant.
                                   /

   EX-PARTE ORDER ALLOWING LAPTOP INTO CORRECTIONAL
                       FACILITY

      Upon Defendant’s need to view electronic discovery material in the

correctional facility, and the Court being aware of the refusal of the correctional

facility to allow a laptop into their facility without a court order;

      IT IS HEREBY ORDERED that the Federal Community Defender’s laptop

computer containing electronic discovery material, be allowed into Defendant’s

place of incarceration so that Defendant can view the discovery material.


                                  IT IS SO ORDERED.

                                  /s/Terrence G. Berg
                                  HON. TERRENCE G. BERG
                                  UNITED STATES DISTRICT COURT JUDGE
Dated: May 12, 2021
